


110 HR 7206 IH: Spending Reform Act of

U.S. House of Representatives
2008-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7206
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2008
			Mr. Brady of Texas
			 introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committees on Rules and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To cap discretionary spending, eliminate wasteful and
		  duplicative agencies, reform entitlement programs, and reform the congressional
		  earmark process.
	
	
		1.Short titleThis Act may be cited as the
			 Spending Reform Act of
			 2008.
		ICaps
			 on Discretionary Spending
			101.Discretionary
			 spending limits
				(a)Content of
			 concurrent resolution on the budgetSection 301(a) of the Congressional Budget
			 Act of 1974 is amended by striking and at the end of paragraph
			 (6), by striking the period and inserting ; and at the end of
			 paragraph (7), and by inserting at the end the following new paragraph:
					
						(8)the discretionary spending
				limit.
						.
				(b)Point of
			 orderSection 312(b) of the Congressional Budget Act of 1974 is
			 amended to read as follows:
					
						(b)Discretionary
				Spending Points of Order
							(1)In
				general(A)Except as otherwise
				provided in this subsection, it shall not be in order in the House of
				Representatives or the Senate to consider any bill or joint resolution (or
				amendment, motion, or conference report on that bill or resolution) that would
				exceed for any fiscal year the discretionary spending limit set forth in the
				most recent concurrent resolution on the budget for that fiscal year.
								(B)It
				shall not be in order in the House of Representatives or the Senate to consider
				any concurrent resolution on the budget unless it sets forth a discretionary
				spending limit for the fiscal year beginning on October 1 of the calendar year
				in which that concurrent resolution is reported and for each of the 4 ensuing
				fiscal years that for any such fiscal year does not exceed the discretionary
				spending limit for the previous fiscal year increased by the estimated change
				in the Consumer Price Index for All Urban Consumers. The discretionary spending
				limit for fiscal year 2009 is the number set forth in section 312(b)(2) of the
				concurrent resolution on the budget for fiscal year 2009.
								(2)ExceptionsParagraph (1)(A) shall not apply if a
				declaration of war by the Congress is in
				effect.
							.
				(c)Super majority
			 point of order in the SenateSubsection (c)(1) and subsection
			 (d)(2) of section 904 of the Congressional Budget Act of 1974 is amended by
			 inserting 312(b), after 310(d)(2), each place it
			 appears.
				IISunsetting of
			 Federal Agencies
			201.Review and
			 abolishment of Federal agencies
				(a)Schedule for
			 reviewNot later than one year after the date of the enactment of
			 this Act, the Federal Agency Sunset Commission established under section 202
			 (in this title referred to as the Commission) shall submit to
			 Congress a schedule for review by the Commission, at least once every 12 years
			 (or less, if determined appropriate by Congress), of the abolishment or
			 reorganization of each agency.
				(b)Review of
			 agencies performing related functionsIn determining the schedule
			 for review of agencies under subsection (a), the Commission shall provide that
			 agencies that perform similar or related functions be reviewed concurrently to
			 promote efficiency and consolidation.
				(c)Abolishment of
			 agencies
					(1)In
			 generalEach agency shall—
						(A)be reviewed
			 according to the schedule created pursuant to this section; and
						(B)be abolished not
			 later than one year after the date that the Commission completes its review of
			 the agency pursuant to such schedule, unless the agency is reauthorized by the
			 Congress.
						(2)ExtensionThe
			 deadline for abolishing an agency may be extended for an additional two years
			 after the date described in paragraph (1)(B) if the Congress enacts legislation
			 extending such deadline by a vote of a super majority of the House of
			 Representatives and the Senate.
					202.Establishment of
			 Commission
				(a)EstablishmentThere
			 is established a commission to be known as the Federal Agency Sunset
			 Commission.
				(b)CompositionThe
			 Commission shall be composed of 12 members (in this title referred to as the
			 members) who shall be appointed as follows:
					(1)Six members shall
			 be appointed by the Speaker of the House of Representatives, one of whom may
			 include the Speaker of the House of Representatives, with minority members
			 appointed with the consent of the minority leader of the House of
			 Representatives.
					(2)Six members shall
			 be appointed by the majority leader of the Senate, one of whom may include the
			 majority leader of the Senate, with minority members appointed with the consent
			 of the minority leader of the Senate.
					(c)Qualifications
			 of members
					(1)In
			 general(A)Of
			 the members appointed under subsection (b)(1), four shall be members of the
			 House of Representatives (not more than two of whom may be of the same
			 political party), and two shall be an individual described in subparagraph
			 (C).
						(B)Of the members appointed under
			 subsection (b)(2), four shall be members of the Senate (not more than two of
			 whom may be of the same political party) and two shall be an individual
			 described in subparagraph (C).
						(C)An individual under this subparagraph
			 is an individual—
							(i)who is not a member of Congress;
			 and
							(ii)with expertise in the operation
			 and administration of Government programs.
							(2)Continuation of
			 membershipIf a member was appointed to the Commission as a
			 member of Congress and the member ceases to be a member of Congress, that
			 member shall cease to be a member of the Commission. The validity of any action
			 of the Commission shall not be affected as a result of a member becoming
			 ineligible to serve as a member for the reasons described in this
			 paragraph.
					(d)Initial
			 appointmentsAll initial appointments to the Commission shall be
			 made not later than 90 days after the date of the enactment of this Act.
				(e)Chairman; vice
			 Chairman
					(1)Initial
			 ChairmanAn individual shall be designated by the Speaker of the
			 House of Representatives from among the members initially appointed under
			 subsection (b)(1) to serve as Chairman of the Commission for a period of 2
			 years.
					(2)Initial vice
			 chairmanAn individual shall be designated by the majority leader
			 of the Senate from among the individuals initially appointed under subsection
			 (b)(2) to serve as Vice Chairman of the Commission for a period of two
			 years.
					(3)Alternate
			 appointments of chairmen and vice chairmenFollowing the
			 termination of the two-year period described in paragraphs (1) and (2), the
			 Speaker and the majority leader shall alternate every two years in appointing
			 the chairman and Vice Chairman of the Commission.
					(f)Terms of
			 members
					(1)Members of
			 CongressEach member appointed to the Commission who is a member
			 of Congress shall serve for a term of six years, except that, of the members
			 first appointed under paragraphs (1) and (2) of subsection (b), 2 members shall
			 be appointed to serve a term of three years under each such paragraph.
					(2)Other
			 membersEach member of the Commission who is not a member of
			 Congress shall serve for a term of three years.
					(3)Term
			 limit(A)A
			 member of the Commission who is a member of Congress and who serves more than
			 three years of a term may not be appointed to another term as a member.
						(B)A member of the Commission who is not
			 a member of Congress and who serves as a member of the Commission for more than
			 56 months may not be appointed to another term as a member.
						(g)Powers of
			 Commission
					(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 title, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths to witnesses appearing before it.
					(2)Obtaining
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out its duties under this title. Upon request of the Chairman, the head
			 of that department or agency shall furnish that information to the Commission
			 in a full and timely manner.
					(3)Subpoena
			 power(A)The
			 Commission may issue a subpoena to require the attendance and testimony of
			 witnesses and the production of evidence relating to any matter under
			 investigation by the Commission.
						(B)If a person refuses to obey an order
			 or subpoena of the Commission that is issued in connection with a Commission
			 proceeding, the Commission may apply to the United States district court in the
			 judicial district in which the proceeding is held for an order requiring the
			 person to comply with the subpoena or order.
						(4)ImmunityThe
			 Commission is an agency of the United States for purposes of part V of title
			 18, United States Code (relating to immunity of witnesses).
					(5)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for services without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
					(h)Commission
			 procedures
					(1)MeetingsThe
			 Commission shall meet at the call of the Chairman.
					(2)QuorumSeven
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(i)Personnel
			 matters
					(1)CompensationMembers
			 shall not be paid by reason of their service as members.
					(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
					(3)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairman. The
			 Director shall be paid at a rate not to exceed the maximum rate of basic pay
			 payable for GS–15 of the General Schedule.
					(4)StaffThe
			 Director may appoint and fix the pay of additional personnel as the Director
			 considers appropriate.
					(5)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
					(j)Other
			 administrative matters
					(1)Postal and
			 printing servicesThe Commission may use the United States mails
			 and obtain printing and binding services in the same manner and under the same
			 conditions as other departments and agencies of the United States.
					(2)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties under this title
					(3)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
					(k)Sunset of
			 CommissionThe Commission shall terminate on December 31, 2033,
			 unless reauthorized by Congress.
				203.Review of efficiency
			 and need for Federal agencies
				(a)In
			 generalThe Commission shall review the efficiency and public
			 need for each agency in accordance with the criteria described in section
			 204.
				(b)Recommendations;
			 report to CongressThe Commission shall submit to Congress and
			 the President not later than September 1 of each year a report
			 containing—
					(1)an analysis of the
			 efficiency of operation and public need for each agency to be reviewed in the
			 year in which the report is submitted pursuant to the schedule submitted to
			 Congress under section 201;
					(2)recommendations on
			 whether each such agency should be abolished or reorganized;
					(3)recommendations on
			 whether the functions of any other agencies should be consolidated,
			 transferred, or reorganized in an agency to be reviewed in the year in which
			 the report is submitted pursuant to the schedule submitted to Congress under
			 section 201; and
					(4)recommendations
			 for administrative and legislative action with respect to each such agency, but
			 not including recommendations for appropriation levels.
					(c)Draft
			 legislationThe Commission shall submit to Congress and the
			 President not later than September 1 of each year a draft of legislation to
			 carry out the recommendations of the Commission under subsection (b).
				(d)Information
			 gatheringThe Commission shall—
					(1)conduct public
			 hearings on the abolishment of each agency reviewed under subsection
			 (b);
					(2)provide an
			 opportunity for public comment on the abolishment of each such agency;
					(3)require the agency
			 to provide information to the Commission as appropriate; and
					(4)consult with the
			 General Accounting Office, the Office of Management and Budget, the Comptroller
			 General, and the chairman and ranking minority members of the committees of
			 Congress with oversight responsibility for the agency being reviewed regarding
			 the operation of the agency.
					(e)Use of program
			 inventoryThe Commission shall use the program inventory prepared
			 under section 208 in reviewing the efficiency and public need for each agency
			 under subsection (a).
				204.Criteria for
			 reviewThe Commission shall
			 evaluate the efficiency and public need for each agency pursuant to section 203
			 using the following criteria:
				(1)The effectiveness,
			 and the efficiency of the operation of, the programs carried out by each such
			 agency.
				(2)Whether the
			 programs carried out by the agency are cost-effective.
				(3)Whether the agency
			 has acted outside the scope of its original authority, and whether the original
			 objectives of the agency have been achieved.
				(4)Whether less
			 restrictive or alternative methods exist to carry out the functions of the
			 agency.
				(5)The extent to
			 which the jurisdiction of, and the programs administered by, the agency
			 duplicate or conflict with the jurisdiction and programs of other
			 agencies.
				(6)The potential
			 benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for consolidating
			 such programs.
				(7)The number and
			 types of beneficiaries or persons served by programs carried out by the
			 agency.
				(8)The extent to
			 which any trends, developments, and emerging conditions that are likely to
			 affect the future nature and extent of the problems or needs that the programs
			 carried out by the agency are intended to address.
				(9)The extent to which
			 the agency has complied with the provisions contained in the
			 Government Performance and Results Act of
			 1993 (Public Law 103–62; 107 Stat. 285).
				(10)The promptness
			 and effectiveness with which the agency seeks public input and input from State
			 and local governments on the efficiency and effectiveness of the performance of
			 the functions of the agency.
				(11)Whether the
			 agency has worked to enact changes in the law that are intended to benefit the
			 public as a whole rather than the specific business, institution, or
			 individuals that the agency regulates.
				(12)The extent to
			 which the agency has encouraged participation by the public as a whole in
			 making its rules and decisions rather than encouraging participation solely by
			 those it regulates.
				(13)The extent to
			 which the public participation in rulemaking and decisionmaking of the agency
			 has resulted in rules and decisions compatible with the objectives of the
			 agency.
				(14)The extent to
			 which the agency complies with section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act).
				(15)The extent to
			 which the agency complies with equal employment opportunity requirements
			 regarding equal employment opportunity.
				(16)The extent of the
			 regulatory, privacy, and paperwork impacts of the programs carried out by the
			 agency.
				(17)The extent to
			 which the agency has coordinated with State and local governments in performing
			 the functions of the agency.
				(18)The potential
			 effects of abolishing the agency on State and local governments.
				(19)The extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 that the functions of the agency can be performed in the most efficient and
			 effective manner.
				205.Commission
			 oversight
				(a)Monitoring of
			 implementation of recommendationsThe Commission shall monitor
			 implementation of laws enacting provisions that incorporate recommendations of
			 the Commission with respect to abolishment or reorganization of
			 agencies.
				(b)Monitoring of
			 other relevant legislation
					(1)In
			 generalThe Commission shall review and report to Congress on all
			 legislation introduced in either house of Congress that would establish—
						(A)a new agency;
			 or
						(B)a new program to
			 be carried out by an existing agency.
						(2)Report to
			 CongressThe Commission shall include in each report submitted to
			 Congress under paragraph (1) an analysis of whether—
						(A)the functions of
			 the proposed agency or program could be carried out by one or more existing
			 agencies;
						(B)the functions of
			 the proposed agency or program could be carried out in a less restrictive
			 manner than the manner proposed in the legislation; and
						(C)the legislation
			 provides for public input regarding the performance of functions by the
			 proposed agency or program.
						206.Rulemaking
			 authorityThe Commission may
			 promulgate such rules as necessary to carry out this title.
			207.Relocation of
			 Federal employeesIf the
			 position of an employee of an agency is eliminated as a result of the
			 abolishment of an agency in accordance with this title, there shall be a
			 reasonable effort to relocate such employee to a position within another
			 agency.
			208.Program
			 inventory
				(a)PreparationThe
			 Comptroller General and the Director of the Congressional Budget Office, in
			 cooperation with the Director of the Congressional Research Service, shall
			 prepare an inventory of Federal programs (in this title referred to as the
			 program inventory) within each agency.
				(b)PurposeThe
			 purpose of the program inventory is to advise and assist the Congress and the
			 Commission in carrying out the requirements of this title. Such inventory shall
			 not in any way bind the committees of the Senate or the House of
			 Representatives with respect to their responsibilities under this title and
			 shall not infringe on the legislative and oversight responsibilities of such
			 committees. The Comptroller General shall compile and maintain the inventory
			 and the Director of the Congressional Budget Office shall provide budgetary
			 information for inclusion in the inventory.
				(c)Inventory
			 contentThe program inventory shall set forth for each program
			 each of the following matters:
					(1)The specific
			 provision or provisions of law authorizing the program.
					(2)The committees of
			 the Senate and the House of Representatives which have legislative or oversight
			 jurisdiction over the program.
					(3)A
			 brief statement of the purpose or purposes to be achieved by the
			 program.
					(4)The committees
			 which have jurisdiction over legislation providing new budget authority for the
			 program, including the appropriate subcommittees of the Committees on
			 Appropriations of the Senate and the House of Representatives.
					(5)The agency and, if
			 applicable, the subdivision thereof responsible for administering the
			 program.
					(6)The grants-in-aid,
			 if any, provided by such program to State and local governments.
					(7)The next
			 reauthorization date for the program.
					(8)A
			 unique identification number which links the program and functional category
			 structure.
					(9)The year in which
			 the program was originally established and, where applicable, the year in which
			 the program expires.
					(10)Where applicable,
			 the year in which new budget authority for the program was last authorized and
			 the year in which current authorizations of new budget authority expire.
					(d)Budget
			 authorityThe report also shall set forth for each program
			 whether the new budget authority provided for such programs is—
					(1)authorized for a
			 definite period of time;
					(2)authorized in a
			 specific dollar amount but without limit of time;
					(3)authorized without
			 limit of time or dollar amounts;
					(4)not specifically
			 authorized; or
					(5)permanently
			 provided,
					as
			 determined by the Director of the Congressional Budget Office.(e)CBO
			 informationFor each program or group of programs, the program
			 inventory also shall include information prepared by the Director of the
			 Congressional Budget Office indicating each of the following matters:
					(1)The amounts of new
			 budget authority authorized and provided for the program for each of the
			 preceding four fiscal years and, where applicable, the four succeeding fiscal
			 years.
					(2)The functional and
			 subfunctional category in which the program is presently classified and was
			 classified under the fiscal year 2009 budget.
					(3)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
					(f)Mutual exchange
			 of informationThe General Accounting Office, the Congressional
			 Research Service, and the Congressional Budget Office shall permit the mutual
			 exchange of available information in their possession which would aid in the
			 compilation of the program inventory.
				(g)Assistance by
			 Executive branchThe Office of Management and Budget, and the
			 Executive agencies and the subdivisions thereof shall, to the extent necessary
			 and possible, provide the General Accounting Office with assistance requested
			 by the Comptroller General in the compilation of the program inventory.
				209.Definition of
			 agencyAs used in this title,
			 the term agency has the meaning given that term by section 105 of
			 title 5, United States Code, except that such term includes an advisory
			 committee as that term is defined in section 102(2) of the
			 Federal Advisory Committee
			 Act.
			210.Offset of
			 amounts appropriatedAmounts
			 appropriated to carry out this title shall be offset by a reduction in amounts
			 appropriated to carry out programs of other Federal agencies.
			IIIEstablishment of
			 Joint Select Committee on Earmark Reform
			301.Joint Select
			 Committee on Earmark Reform
				(a)Establishment
			 and CompositionThere is hereby established a Joint Select
			 Committee on Earmark Reform. The joint select committee shall be composed of 16
			 members as follows:
					(1)8
			 Members of the House of Representatives, 4 appointed from the majority party by
			 the Speaker of the House, and 4 from the minority party to be appointed by the
			 minority leader; and
					(2)8
			 Members of the Senate, 4 appointed from the majority party by the majority
			 leader of the Senate, and 4 from the minority party to be appointed by the
			 minority leader.
					A vacancy
			 in the joint select committee shall not affect the power of the remaining
			 members to execute the functions of the joint select committee, and shall be
			 filled in the same manner as the original selection.(b)Study and
			 Report
					(1)StudyThe
			 joint select committee shall make a full study of the practices of the House,
			 Senate, and Executive Branch regarding earmarks in authorizing, appropriation,
			 tax, and tariff measures. As part of the study, the joint select committee
			 shall consider the efficacy of—
						(A)the disclosure
			 requirements of clause 9 of rule XXI and clause 17 of rule XXIII of the Rules
			 of the House of Representatives, House Resolution 491, and rule XLIV of the
			 Standing Rules of the Senate, and the definitions contained therein;
						(B)requiring full
			 transparency in the process, with earmarks listed in bills at the outset of the
			 legislative process and continuing throughout consideration;
						(C)requiring that
			 earmarks not be placed in any bill after initial committee
			 consideration;
						(D)requiring that
			 Members be permitted to offer amendments to remove earmarks at subcommittee,
			 full committee, floor consideration, and during conference committee
			 meetings;
						(E)requiring that
			 bill sponsors and majority and minority managers certify the validity of
			 earmarks contained in their bills;
						(F)recommending
			 changes to earmark requests made by the Executive Branch through the annual
			 budget submitted to Congress pursuant to section 1105 of title 31, United
			 States Code;
						(G)requiring that
			 House and Senate amendments meet earmark disclosure requirements, including
			 amendments adopted pursuant to a special order of business;
						(H)establishing new
			 categories for earmarks, including—
							(i)projects with
			 National scope;
							(ii)military
			 projects; and
							(iii)local or
			 provincial projects, including the level of matching funds required for such
			 project.
							(2)Report
						(A)The joint select committee shall submit to
			 the House and the Senate a report of its findings and recommendations not later
			 than 6 months after the enactment of this Act.
						(B)No recommendation
			 shall be made by the joint select committee except upon the majority vote of
			 the members from each House, respectively.
						(C)Notwithstanding any other provision of this
			 resolution, any recommendation with respect to the rules and procedures of one
			 House that only affects matters related solely to that House may only be made
			 and voted on by members of the joint select committee from that House and, upon
			 its adoption by a majority of such members, shall be considered to have been
			 adopted by the full committee as a recommendation of the joint select
			 committee.
						In
			 conducting the study under
			 paragraph (1), the joint select committee
			 shall hold not fewer than 5 public hearings.(c)Resources and
			 Dissolution
					(1)The joint select
			 committee may utilize the resources of the House and Senate.
					(2)The joint select
			 committee shall cease to exist 30 days after the submission of the report
			 described in
			 subsection (a)(2).
					(d)DefinitionFor purposes of this section, the term
			 earmark shall include congressional earmarks, congressionally
			 directed spending items, limited tax benefits, or limited tariff benefits as
			 those terms are used in clause 9 of rule XXI of the Rules of the House of
			 Representatives and rule XLIV of the Standing Rules of the Senate. Nothing in
			 this subsection shall confine the study of the joint select committee or
			 otherwise limit its recommendations.
				302.Moratorium on
			 Consideration of Earmarks
				(a)In the
			 HouseIt shall not be in order to consider a bill, joint
			 resolution, or conference report containing a congressional earmark, limited
			 tax benefit, or limited tariff benefit (as such terms are used in clause 9 of
			 rule XXI of the Rules of the House of Representatives) until the filing of the
			 report required under section
			 301.
				(b)In the
			 SenateTo be
			 supplied.
				IVEstablishment of
			 the Securing America’s Future Economy Commission
			401.EstablishmentThere is established a commission to be
			 known as the Securing America’s Future Economy Commission
			 (hereinafter in this title referred to as the
			 Commission).
			402.Duties of
			 commission
				(a)Mandatory
			 legislation development
					(1)Issues to
			 addressThe Commission shall examine the long-term fiscal
			 challenges facing the United States and develop legislation designed to address
			 the following issues:
						(A)The unsustainable
			 imbalance between long-term Federal spending commitments and projected
			 revenues.
						(B)Increasing net
			 national savings to provide for domestic investment and economic growth.
						(C)The implications of foreign ownership of
			 debt instruments issued by the United States Government.
						(D)Improving the
			 budget process to place greater emphasis on long-term fiscal issues.
						(2)Policy
			 solutionsLegislation developed to address the issues described
			 in paragraph (1) may include the following:
						(A)Reforms that limit
			 the growth of entitlement spending to ensure that the programs are fiscally
			 sustainable.
						(B)Reforms that
			 strengthen the safety net functions of entitlement programs to provide
			 assistance to the neediest people.
						(C)Reforms that make
			 United States tax laws more efficient and more conducive to encouraging
			 economic growth.
						(D)Incentives to
			 increase private savings.
						(E)Any other reforms
			 designed to address the issues described in paragraph (1).
						(b)Optional
			 development of cost estimate alternatives
					(1)In
			 generalThe Commission shall by an affirmative vote of 5 members
			 develop not more than 2 methods for estimating the cost of legislation as an
			 alternative to the method currently used by the Congressional Budget
			 Office.
					(2)SpecificallyAny
			 such alternative method must—
						(A)be designed to
			 address any shortcomings in the method currently used with regard to estimating
			 the positive economic effects of legislation; and
						(B)consider the use of automatic stabilizers
			 or triggers to enforce spending and revenue targets, in the event that policies
			 based on the alternative method fail to achieve targets for outlays and
			 revenues.
						(3)LimitationAny
			 alternative developed pursuant to this subsection shall generally comply with
			 subsections (b), (c), and (d) of section 413.
					403.Initial town hall
			 style public hearings
				(a)In
			 generalThe Commission shall
			 hold at least 1 town hall style public hearing within each Federal reserve
			 district, and shall, to the extent feasible, ensure that there is broad public
			 participation in the hearings.
				(b)Hearing
			 formatDuring each hearing,
			 the Commission shall present to the public, and generate comments and
			 suggestions regarding, the issues described in section 402, policies designed
			 to address the issues, and tradeoffs between the policies.
				404.ReportThe Commission shall, not later than 1 year
			 after the date of the enactment of this Act, submit a report to Congress and
			 the President containing the following:
				(1)A
			 detailed description of the activities of the Commission.
				(2)A
			 summary of comments and suggestions generated from the town hall style public
			 hearings.
				(3)A
			 detailed statement of any findings of the Commission as to public preferences
			 regarding the issues, policies, and tradeoffs presented in the town hall style
			 public hearings.
				(4)A
			 detailed description of the long-term fiscal problems faced by the United
			 States.
				(5)A
			 list of policy options for addressing those problems.
				(6)Criteria for the
			 legislative proposal to be developed by the Commission.
				405.Legislative
			 proposal
				(a)In
			 generalNot later than 60 days after the date the report is
			 submitted under section 404 and by a vote of three-fourths of the members, the
			 Commission shall submit a legislative proposal to Congress and the President
			 designed to address the issues described section 402.
				(b)Proposal
			 requirementsThe proposal
			 must, to the extent feasible, be designed—
					(1)to achieve
			 generational equity and long-term economic stability;
					(2)to address the
			 comments and suggestions of the public; and
					(3)to meet the
			 criteria set forth in the Commission report.
					(c)Inclusion of cost
			 estimateThe Commission shall submit with the proposal—
					(1)a
			 long-term CBO cost estimate prepared under section 413 for the proposal;
			 and
					(2)if an alternative cost estimate method is
			 developed by the Commission, a 50-year cost estimate using such method.
					406.Membership and
			 meetings
				(a)In
			 generalThe Commission shall be composed of 16 voting members
			 appointed pursuant to paragraph (1) and 2 nonvoting members described in
			 paragraph (2).
					(1)Voting
			 MembersThe Commission shall be composed of 16 voting members of
			 whom—
						(A)one shall be the
			 Director of the Office of Management and Budget;
						(B)one shall be the
			 Secretary of the Treasury;
						(C)four shall be
			 appointed by the Speaker of the House of Representatives;
						(D)three shall be appointed by the minority
			 leader of the House of Representatives;
						(E)four shall be appointed by the majority
			 leader of the Senate; and
						(F)three shall be
			 appointed by the minority leader of the Senate.
						(2)Nonvoting
			 membersThe Comptroller General of the United States and the
			 Director of the Congressional Budget Office shall each be nonvoting members of
			 the Commission and shall advise and assist at the request of the
			 Commission.
					(3)Chair and
			 Co-chairThe President shall
			 designate 2 co-chairpersons of the Commission from the members appointed under
			 paragraph (1), one of whom must be a Republican and one of whom must be a
			 Democrat.
					(b)Limitations as
			 to Members of Congress
					(1)Four Members of
			 Congress on CommissionEach appointing authority described in
			 subsection (a)(1) who is a member of Congress shall appoint 1 member of
			 Congress to the Commission but may not appoint more than 1 member of Congress
			 to the Commission.
					(2)Continuation of
			 voting membershipIn the case of an individual appointed pursuant
			 to subsection (a)(1) who was appointed as a member of Congress under paragraph
			 (1), if such individual ceases to be a member of Congress, that individual
			 shall cease to be a member of the Commission.
					(c)Date for
			 original appointmentThe
			 appointing authorities described in subsection (a)(1) shall appoint the initial
			 members of the Commission not later than 30 days after the date of enactment of
			 this Act.
				(d)Terms
					(1)In
			 generalThe term of each member is for the life of the
			 Commission.
					(2)VacanciesA
			 vacancy in the Commission shall be filled not later than 30 days after such
			 vacancy occurs and in the manner in which the original appointment was
			 made.
					(e)Pay and
			 Reimbursement
					(1)No compensation
			 for members of commissionExcept as provided in paragraph (2), a
			 member of the Commission may not receive pay, allowances, or benefits by reason
			 of their service on the Commission.
					(2)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United
			 States Code.
					(f)MeetingsThe
			 Commission shall meet upon the call of the chairperson or a majority of its
			 voting members.
				(g)QuorumSix
			 voting members of the Commission shall constitute a quorum, but a lesser number
			 may hold hearings.
				407.Director and
			 staff of commission
				(a)Director
					(1)In
			 generalSubject to subsection
			 (c) and to the extent provided in advance in appropriation Acts, the Commission
			 shall appoint and fix the pay of a director.
					(2)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
					(b)StaffIn accordance with rules agreed upon by the
			 Commission, subject to subsection (c), and to the extent provided in advance in
			 appropriation Acts, the director may appoint and fix the pay of additional
			 personnel.
				(c)Applicability of
			 certain civil service lawsThe director and staff of the Commission
			 may be appointed without regard to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that pay fixed under subsection (a) may not exceed $150,000 per year and pay
			 fixed under subsection (b) may not exceed a rate equal to the daily equivalent
			 of the annual rate of basic pay for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
				(d)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
				(e)Experts and
			 consultantsIn accordance
			 with rules agreed upon by the Commission and to the extent provided in advance
			 in appropriation Acts, the director may procure the services of experts and
			 consultants under section 3109(b) of title 5, United States Code, but at rates
			 not to exceed the daily equivalent of the annual rate of basic pay for level V
			 of the Executive Schedule under section 5316 of title 5, United States
			 Code.
				408.Powers of
			 commission
				(a)Hearings and
			 evidenceThe Commission may,
			 for the purpose of carrying out this title, hold such hearings in addition to
			 the town hall style public hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers
			 appropriate. The Commission may administer oaths or affirmations to witnesses
			 appearing before it.
				(b)Powers of
			 members and agentsAny member
			 or agent of the Commission may, if authorized by the Commission, take any
			 action which the Commission is authorized to take under this section.
				(c)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(d)Administrative
			 support servicesUpon the
			 request of the Commission, the Administrator of General Services shall provide
			 to the Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 title.
				(e)Contract
			 authorityTo the extent
			 provided in advance in appropriation Acts, the Commission may enter into
			 contracts to enable the Commission to discharge its duties under this
			 title.
				(f)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				409.TerminationThe Commission shall terminate the earlier
			 of—
				(1)60 days after
			 submitting its legislative proposal; or
				(2)the date on which
			 the Comptroller General of the United States determines and publishes in the
			 Federal Register a statement that new legislation has been enacted that is
			 estimated to reduce the fiscal gap by—
					(A)1 percent of gross
			 domestic product, measured over the 20-year period beginning with the first
			 fiscal year after the date of enactment of such legislation; and
					(B)2 percent of gross
			 domestic product, measured over the 50-year period beginning with the first
			 fiscal year after the date of enactment of such legislation.
					410.
			 Alternative legislative proposal of PresidentThe President may, not later than 90
			 calendar days after the Commission submits its legislative proposal, submit to
			 Congress an alternative to the legislative proposal submitted by the
			 Commission.
			411.Alternative
			 legislative proposal from the Committee on the Budget
				(a)From
			 CommitteeThe Committee on
			 the Budget of either House may, in consultation with the relevant committees of
			 their respective House and not later than 90 calendar days after the Commission
			 submits its legislative proposal, have published in the Congressional Record an
			 alternative to the legislative proposal submitted by the Commission.
				(b)From ranking
			 member of the CommitteeThe ranking minority member of the
			 Committee on the Budget of either House may, not later than 90 calendar days
			 after the Commission submits its legislative proposal, have published in the
			 Congressional Record an alternative to the legislative proposal submitted by
			 the Commission.
				412.Consideration
			 of legislation
				(a)IntroductionNot later than the fifth legislative day
			 after the Commission submits its legislative proposal, the majority leader of
			 each House, or his designee, shall introduce (by request) the legislation
			 submitted by the Commission.
				(b)In the House of
			 Representatives
					(1)Privileged
			 considerationIn the House of Representatives, the legislation
			 shall be reported to the Committee on the Budget, which shall report the bill
			 without substantive revision. If the Committee on the Budget has not reported
			 the legislation before the expiration of the 90-day period described in section
			 411, then—
						(A)that committee shall be discharged from
			 consideration of the legislation;
						(B)the legislation
			 shall be placed on the appropriate calendar; and
						(C)a motion to proceed to the consideration of
			 the legislation shall be highly privileged and shall not be debatable, and a
			 motion to reconsider the vote by which the motion is disposed of shall not be
			 in order.
						(2)Consideration
			 consistent with Congressional Budget ActConsideration of such
			 legislation shall be pursuant to the procedures set forth in paragraphs (2),
			 (5), and (6) of section 305(a) of the Congressional Budget Act of 1974 to the
			 extent not inconsistent with this title.
					(3)Amendments
			 limited
						(A)In
			 generalExcept as provided in subparagraph (B), an amendment to
			 the legislation may not be offered in the House of Representatives.
						(B)Permitted
			 amendments(i)Any member may offer, as
			 an amendment in the nature of a substitute, the alternative legislative
			 proposal submitted by the President.
							(ii)The chairman of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by the House Committee on the Budget.
							(iii)The ranking minority member of the House
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member.
							(C)Point of
			 order
							(i)In
			 generalAn amendment offered under subparagraph (B) is subject to
			 a point of order if—
								(I)the amendment is not accompanied by a
			 long-term CBO cost estimate of the amendment or a long-term revenue estimate of
			 the amendment, which includes the information described in section 413, by the
			 Joint Committee on Taxation; or
								(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
								(ii)BaselineFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 413(d).
							(iii)WaiverA point of order raised under clause (i)
			 may only be waived or suspended in the House of Representatives by a resolution
			 devoted solely to the subject of waiving that point of order.
							(D)Multiple
			 amendmentsIf more than one amendment is offered under this
			 paragraph, then each amendment shall be considered separately, and the
			 amendment receiving both a majority and the highest number of votes shall be
			 the amendment adopted.
						(4)Transmittal to
			 the SenateIf the legislation passed in the House of
			 Representatives pursuant to this section, the Clerk of the House of
			 Representatives shall cause the legislation to be engrossed, certified, and
			 transmitted to the Senate not later than 1 calendar day after the day on which
			 the legislation is passed. Such legislation shall be referred to the Senate
			 Committee on the Budget.
					(c)In the
			 Senate
					(1)Automatic
			 discharge of Senate Budget CommitteeIf the Senate Committee on the Budget has
			 not reported the legislation before the expiration of the 90-day period
			 described in section 411, then—
						(A)the committee shall be discharged from
			 consideration of the legislation; and
						(B)a motion to proceed to the consideration of
			 the legislation is highly privileged and is not debatable.
						(2)ConsiderationConsideration of such legislation shall be
			 pursuant to the procedures set forth in paragraphs (1), (2), (5), and (6) of
			 section 305(b) of the Congressional Budget Act of 1974 to the extent not
			 inconsistent with this title.
					(3)Amendments
			 limited
						(A)In
			 generalExcept as provided in
			 subparagraph (B), an amendment to the legislation may not be offered in the
			 Senate.
						(B)Permitted
			 amendments(i)Any member may offer, as an amendment in
			 the nature of a substitute, the alternative legislative proposal submitted by
			 the President.
							(ii)The chairman of the Senate Committee on the
			 Budget may offer, as an amendment in the nature of a substitute, the
			 alternative legislative proposal published in the Congressional Record by the
			 Senate Committee on the Budget.
							(iii)The ranking minority member of the Senate
			 Committee on the Budget may offer, as an amendment in the nature of a
			 substitute, the alternative legislative proposal published in the Congressional
			 Record by such ranking minority member.
							(C)Point of
			 order
							(i)In
			 generalAn amendment offered
			 under subparagraph (B) is subject to a point of order if—
								(I)the amendment is
			 not accompanied by a long-term CBO cost estimate of the amendment or a
			 long-term revenue estimate of the amendment, which includes the information
			 described in section 413, by the Joint Committee on Taxation; or
								(II)it would increase the deficit or cause a
			 deficit either for the period of the first 20 fiscal years beginning with the
			 first fiscal year after the current fiscal year or for the period of the first
			 50 fiscal years beginning with the first fiscal year after the current fiscal
			 year, as judged against the baseline.
								(ii)BaselineFor purposes of clause (i)(II), the
			 baseline shall be calculated using the assumption that the legislation
			 submitted by the Commission has been enacted into law, subject to the
			 limitation imposed by section 413(d).
							(iii)Waiver of
			 point of orderA point of
			 order raised under clause (i) may only be waived or suspended in the Senate by
			 an affirmative vote of 3/5 of the members duly chosen and
			 sworn.
							(D)Multiple
			 amendmentsIf more than one
			 amendment is offered under this paragraph, then each amendment shall be
			 considered separately, and the amendment receiving both a majority and the
			 highest number of votes shall be the amendment adopted.
						(d)Prohibition on
			 concurrent consideration of other budget-related legislation
					(1)In
			 generalUntil a bill or joint
			 resolution considered pursuant to the procedures of this section or a
			 conference report thereon has been enrolled and presented to the President of
			 the United States, it shall not be in order in either the House of
			 Representatives or the Senate to consider any bill or joint resolution,
			 amendment or motion thereto, or conference report thereon that—
						(A)provides new budget authority for any
			 fiscal year;
						(B)provides for an
			 increase in outlays for any fiscal year;
						(C)provides a
			 decrease in revenues during any fiscal year; or
						(D)provides an
			 increase in the public debt limit to become effective during any fiscal
			 year.
						Subparagraphs (A) through (D) shall
			 be applied on a provision-by-provision basis.(2)ExceptionsParagraph (1) does not apply—
						(A)to any measure under consideration prior to
			 the introduction, in either House, of a bill or joint resolution considered
			 pursuant to the procedures of this section;
						(B)to any measure
			 considered after a bill or joint resolution considered pursuant to the
			 procedures of this section has been defeated in either House; or
						(C)to any general
			 appropriation bill or amendment thereto, but only to the extent of
			 discretionary new budget authority provided for the budget year or for the
			 first or second fiscal year after the budget year.
						(3)Waiver
						(A)House of
			 RepresentativesIn the House of Representatives, if a special
			 rule is considered that would waive points of order pursuant to paragraph (1),
			 a motion to strike the provision waiving such points of order shall be in
			 order.
						(B)SenateIn
			 the Senate, a point of order properly raised pursuant to paragraph (1) shall be
			 waived only by an affirmative vote of 2/3 of the members
			 senators duly chosen and sworn.
						(e)Application of
			 Congressional Budget ActTo
			 the extent that they are relevant and not inconsistent with this title, the
			 provisions of title III of the Congressional Budget Act of 1974 shall apply in
			 the House of Representatives and the Senate to any bill or joint resolution,
			 any amendment thereto, and any conference report thereon that is considered
			 pursuant to this section.
				(f)Rules of Senate
			 and House of RepresentativesThis section is enacted by Congress—
					(1)as
			 an exercise of the rulemaking power of the Senate and the House of
			 Representatives, respectively, and is deemed to be part of the rules of each
			 House, respectively, but applicable only with respect to the procedure to be
			 followed in that House in the case of a bill introduced pursuant to this
			 section, and it supersedes other rules only to the extent that it is
			 inconsistent with such rules; and
					(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as they relate to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
					413.Long-term CBO
			 cost estimate
				(a)Preparation and
			 submissionWhen the
			 Commission, the President, or the chairman or ranking minority member of the
			 Committee on the Budget of either House submits a written request to the
			 Director of the Congressional Budget Office for a long-term CBO cost estimate
			 of legislation proposed under this title or an amendment referred to in section
			 412(b)(3)(B) or section 412(c)(3)(B), the Director shall prepare the estimate
			 and have it published in the Congressional Record as expeditiously as
			 possible.
				(b)ContentA
			 long-term CBO cost estimate shall include—
					(1)an estimate of the
			 cost of each provision (if practicable) or group of provisions of the
			 legislation or amendment for first fiscal year it would take effect and for
			 each of the 49 fiscal years thereafter; and
					(2)a
			 statement of any estimated future costs not reflected by the estimate described
			 in paragraph (1).
					(c)FormTo the extent that a long-term CBO cost
			 estimate presented in dollars is impracticable, the Director of the
			 Congressional Budget Office may instead present the estimate in terms of
			 percentages of gross domestic product, with rounding to the nearest
			 1/10 of 1 percent of gross domestic product.
				(d)Limitations on
			 discretionary spendingA
			 long-term CBO cost estimate shall only consider the effects of provisions
			 affecting revenues and direct spending (as defined by the Balanced Budget and
			 Emergency Deficit Control Act of 1985), and shall not assume that any changes
			 in outlays will result from limitations on, or reductions in, annual
			 appropriations.
				
